Exhibit 99.1 Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON CanadaM5J 2V5 NEWS RELEASE Kinross appointed to Russian government advisory council on foreign investment TORONTO, Ontario – February 28, 2010 - The Ministry of Economic Development of the Russian Federation has announced the appointment of Kinross to Russia’s Foreign Investment Advisory Council (FIAC). FIAC was established in 1994 to assist Russia in forging and promoting a favourable investment climate based on global expertise and the experience of international companies operating in Russia. FIAC functions on the basis of direct dialogue between the chief executives of investor companies and the Russian government, with a focus on the crucial aspects of fostering a healthy investment climate. The council is chaired by Russian Prime Minister Vladimir Putin and includes CEOs from 42 companies. Kinross is the only Canadian company to be named to the council. “Kinross is honoured to be inducted into FIAC, which we view as an endorsement by the Russian government of our status as a valued investor,” said Mr.
